OPINION
DRAUGHN, Justice.
Appellant entered a plea of not guilty before a jury to the offense of murder. She was convicted and sentenced to fifteen years confinement in the Texas Department of Corrections. Because this court lacks jurisdiction, we order the appeal dismissed.
Appellant gave oral notice of appeal on October 6, 1986. The clerk of the court reduced the oral notice to writing on October 8, 1986. No written notice of appeal was filed by appellant.
No motion for new trial was filed. No timely motion for extension of time to file the notice of appeal was filed. No out-of-time appeal has been granted.
Tex.R.App.P. 40(b)(1) (Vernon Supp.1987) states in part: “Notice of appeal shall be given in writing filed with the clerk of the trial court.” (emphasis added). The clerk’s written form in this case merely acknowledges that the trial court received appellant’s oral notice of appeal. This fails to meet the requirements of the Rules of Appellate Procedure. As a result, this court is without jurisdiction to entertain the appeal. Shute v. State, 744 S.W.2d 96 (Tex.Crim.App.1988).
*436Accordingly, the appeal is ordered dismissed for want of jurisdiction.